DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 10, 15, 22 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park, US 2020/0313805 A1 (Park hereinafter).
Here is how the reference teaches the claims.
Regarding claim 1, Park discloses a method of wireless communication performed by a first user equipment (UE) (The present disclosure relates to methods and apparatuses for transmitting and receiving sidelink HARQ feedback information in a next-generation/5G radio access network (hereinafter, referred to as a new radio, "NR"); see Park, paragraph [0002]), comprising:
receiving an indication of a physical uplink control channel (PUCCH) resource for providing hybrid automatic repeat request (HARQ) feedback for a sidelink data transmission from a second UE (Referring to FIG. 14, a Tx UE may receive, from a base station, resource allocation information on a physical uplink control channel (PUCCH) for transmitting, to the base station, HARQ feedback information for sidelink transmission to a Rx UE, at step S1400; see Park, paragraph [0172]. Also see paragraph [104], “in the D2D, for enabling a UE to assign a resource, two modes are defined, that is, i) a centralized mode (mode 1) in which a base station intervenes in the selection and management of the resource, and ii) a distributed mode (mode 2) in which a UE selects randomly one or more of pre-configured resources. Similar to the D2D, other modes are defined, such as, iii) a third mode (mode 3) in which a base station intervenes in the selection and management of the resource in the C-V2X, and iv) a fourth mode (mode 4) in which a vehicle directly selects a resource in the V2X”. Here it is assumed that UE is operating in distributed mode 2 or V2X mode 4); and
transmitting the HARQ feedback for the sidelink data transmission on the PUCCH resource (That is, when a Tx UE (UEI) transmits three data transmissions to a Rx UE (UE2), and then the Rx UE generates HARQ ACK/NACK information in response to the transmissions, this may be bundled and transmitted over a PSCCH. FIG. 10 illustrates that HARQ ACK/NACK is transmitted over the PSCCH. However, the HARQ ACK/ NACK may be transmitted over a separate channel or another channel; see Park, paragraph [0131]).
Regarding claim 8, Park discloses wherein transmitting the HARQ feedback on the PUCCH resource (The method may include: receiving, from the base station, resource allocation information on a physical uplink control channel (PUCCH) for transmitting, to the base station, the HARQ feedback information for the sidelink transmission to a receiver user equipment (Rx UE); see Park, abstract) comprises:
transmitting the HARQ feedback on the PUCCH resource to a base station associated with the first UE and the second UE (That is, the receiver 1830 may receive, in the form of HARQ ACK/NACK, from the Tx UE, sidelink retransmission indication information derived based on HARQ ACK/NACK feedback information received from the corresponding Rx UE, over a PUCCH resource assigned through one or more PUCCH resource indicator information region(s) of the sidelink assignment DCI format described above; see Park, paragraph [0262]).
Regarding claim 10, Park discloses a method of wireless communication performed by a base station (The present disclosure relates to methods and apparatuses for transmitting and receiving sidelink HARQ feedback information in a next-generation/5G radio access network (hereinafter, referred to as a new radio, "NR"); see Park, paragraph [0002]), comprising:
transmitting a downlink communication that includes an indication of a physical uplink control channel (PUCCH) resource for a first user equipment (UE) to provide hybrid automatic repeat request (HARQ) feedback for a sidelink data transmission from a second UE (Referring to FIG. 14, a Tx UE may receive, from a base station, resource allocation information on a physical uplink control channel (PUCCH) for transmitting, to the base station, HARQ feedback information for sidelink transmission to a Rx UE, at step S1400; see Park, paragraph [0172]); and
receiving the HARQ feedback for the sidelink data transmission from the first UE on the PUCCH resource (Referring back to FIG. 14, the Tx UE may transmit the HARQ feedback information to the base station over the PUCCH based on the resource allocation information, at step S1420; see Park, paragraph [0179]).
Regarding claim 15, Park discloses a first user equipment (UE) (The present disclosure relates to methods and apparatuses for transmitting and receiving sidelink HARQ feedback information in a next-generation/5G radio access network (hereinafter, referred to as a new radio, "NR"); see Park, paragraph [0002]), comprising:
one or more memories (In the case of implementation by firmware or software, the method according to the present embodiments may be implemented in the form of an apparatus, a procedure, or a function for performing the functions or operations described above. Software code may be stored in a memory unit, and may be driven by the processor; see Park, paragraph [0270]); and
one or more processors, coupled to the one or more memories (The memory unit may be provided inside or outside the processor, and may exchange data with the processor by any of various well-known means; see Park, paragraph [0270]), configured to:
receive an indication of a physical uplink control channel (PUCCH) resource for providing hybrid automatic repeat request (HARQ) feedback for a sidelink data transmission from a second UE (Referring to FIG. 14, a Tx UE may receive, from a base station, resource allocation information on a physical uplink control channel (PUCCH) for transmitting, to the base station, HARQ feedback information for sidelink transmission to a Rx UE, at step S1400; see Park, paragraph [0172]. Also see paragraph [104], “in the D2D, for enabling a UE to assign a resource, two modes are defined, that is, i) a centralized mode (mode 1) in which a base station intervenes in the selection and management of the resource, and ii) a distributed mode (mode 2) in which a UE selects randomly one or more of pre-configured resources. Similar to the D2D, other modes are defined, such as, iii) a third mode (mode 3) in which a base station intervenes in the selection and management of the resource in the C-V2X, and iv) a fourth mode (mode 4) in which a vehicle directly selects a resource in the V2X”. Here it is assumed that UE is operating in distributed mode 2 or V2X mode 4); and
transmit the HARQ feedback for the sidelink data transmission on the PUCCH resource (That is, when a Tx UE (UEI) transmits three data transmissions to a Rx UE (UE2), and then the Rx UE generates HARQ ACK/NACK information in response to the transmissions, this may be bundled and transmitted over a PSCCH. FIG. 10 illustrates that HARQ ACK/NACK is transmitted over the PSCCH. However, the HARQ ACK/ NACK may be transmitted over a separate channel or another channel; see Park, paragraph [0131]).
Regarding claim 22, Park discloses wherein the one or more processors, to transmit the HARQ feedback on the PUCCH resource (The method may include: receiving, from the base station, resource allocation information on a physical uplink control channel (PUCCH) for transmitting, to the base station, the HARQ feedback information for the sidelink transmission to a receiver user equipment (Rx UE); see Park, abstract), are configured to:
transmit the HARQ feedback on the PUCCH resource to a base station associated with the first UE and the second UE (That is, the receiver 1830 may receive, in the form of HARQ ACK/NACK, from the Tx UE, sidelink retransmission indication information derived based on HARQ ACK/NACK feedback information received from the corresponding Rx UE, over a PUCCH resource assigned through one or more PUCCH resource indicator information region(s) of the sidelink assignment DCI format described above; see Park, paragraph [0262]).
Regarding claim 24, Park discloses a base station (The present disclosure relates to methods and apparatuses for transmitting and receiving sidelink HARQ feedback information in a next-generation/5G radio access network (hereinafter, referred to as a new radio, "NR"); see Park, paragraph [0002]), comprising:
one or more memories (In the case of implementation by firmware or software, the method according to the present embodiments may be implemented in the form of an apparatus, a procedure, or a function for performing the functions or operations described above. Software code may be stored in a memory unit, and may be driven by the processor; see Park, paragraph [0270]); and
one or more processors, coupled to the one or more memories (The memory unit may be provided inside or outside the processor, and may exchange data with the processor by any of various well-known means; see Park, paragraph [0270]), configured to:
transmit a downlink communication that includes an indication of a physical uplink control channel (PUCCH) resource for a first user equipment (UE) to provide hybrid automatic repeat request (HARQ) feedback for a sidelink data transmission from a second UE (Referring to FIG. 14, a Tx UE may receive, from a base station, resource allocation information on a physical uplink control channel (PUCCH) for transmitting, to the base station, HARQ feedback information for sidelink transmission to a Rx UE, at step S1400; see Park, paragraph [0172]); and
receive the HARQ feedback for the sidelink data transmission from the first UE on the PUCCH resource (Referring back to FIG. 14, the Tx UE may transmit the HARQ feedback information to the base station over the PUCCH based on the resource allocation information, at step S1420; see Park, paragraph [0179]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim(s) 2, 3, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, US 2020/0313805 A1 (Park hereinafter), as applied to the claims above and further in view of Lee et al., US 2022/0248425 A1 (Lee hereinafter).
Here is how the references teach the claims.
Regarding claims 2, 3, 16 and 17, Park discloses the method of claim 1 and the UE of claim 15. Park does not explicitly disclose the following features.
Regarding claim 2, further comprising:
transmitting a copy of the HARQ feedback on a physical sidelink feedback channel (PSFCH) to the second UE.
Regarding claim 3, further comprising: 
refraining from transmitting a copy of the HARQ feedback on a physical sidelink feedback channel (PSFCH) to the second UE.
Regarding claim 16, wherein the one or more processors are further configured to:
transmit a copy of the HARQ feedback on a physical sidelink feedback channel (PSFCH) to the second UE.
Regarding claim 17, wherein the one or more processors are further configured to:
refrain from transmitting a copy of the HARQ feedback on a physical sidelink feedback channel (PSFCH) to the second UE.
In the same field of endeavor (e.g., communication system) Lee discloses a method for a first device to perform wireless communication that comprises the following features.
Regarding claim 2, further comprising:
transmitting a copy of the HARQ feedback on a physical sidelink feedback channel (PSFCH) to the second UE (In step S1340-2, the third UE may receive the second HARQ feedback from the second UE based on the priority of the PSFCH; see Lee, paragraph [0196]).
Regarding claim 3, further comprising: 
refraining from transmitting a copy of the HARQ feedback on a physical sidelink feedback channel (PSFCH) to the second UE (the third UE may transmit a first HARQ feedback to the first UE based on the priority of the PSFCH. For example, when the third UE determines the priority of the PSFCH related with the first PSSCH to be higher than the priority of the PSFCH related with the second PSSCH, the third UE may transmit the first HARQ feedback to the first UE. That is, for example, the third UE may omit receiving the second HARQ feedback from the second UE; see Lee, paragraph [0195]).
Regarding claim 16, wherein the one or more processors are further configured to:
transmit a copy of the HARQ feedback on a physical sidelink feedback channel (PSFCH) to the second UE (In step S1340-2, the third UE may receive the second HARQ feedback from the second UE based on the priority of the PSFCH; see Lee, paragraph [0196]).
Regarding claim 17, wherein the one or more processors are further configured to:
refrain from transmitting a copy of the HARQ feedback on a physical sidelink feedback channel (PSFCH) to the second UE (the third UE may transmit a first HARQ feedback to the first UE based on the priority of the PSFCH. For example, when the third UE determines the priority of the PSFCH related with the first PSSCH to be higher than the priority of the PSFCH related with the second PSSCH, the third UE may transmit the first HARQ feedback to the first UE. That is, for example, the third UE may omit receiving the second HARQ feedback from the second UE; see Lee, paragraph [0195]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Lee regarding a first device to perform wireless communication into the method related to transmitting HARQ feedback information for sidelink transmission of Park. The motivation to do so is to increase transmission reliability and system efficiency in a poor channel environment (see Lee, abstract and paragraph [0116]).

Claim(s) 4, 11, 18, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, US 2020/0313805 A1 (Park hereinafter), as applied to the claims above and further in view of Huang et al., US 2021/0168762 A1 (Huang hereinafter).
Here is how the references teach the claims.
Regarding claims 4, 11, 18, 25 and 26, Park discloses the method of claim 1, the method of claim 10, the UE of claim 15 and the base station of claim 24. Park does not explicitly disclose the following features.
Regarding claim 4, wherein receiving the indication of the PUCCH resource comprises:
receiving, from a base station, a downlink control information (DCI) communication that includes a sidelink receive grant for the first UE,
wherein the sidelink receive grant includes the indication of the PUCCH resource and an indication that the second UE is to transmit the sidelink data transmission to the first UE.
Regarding claim 11, wherein transmitting the indication of the PUCCH resource composes:
transmitting, to the first UE, a downlink control information (DCI) communication that includes a sidelink receive grant for the first UE, wherein the sidelink receive grant includes the indication of the PUCCH resource and an indication that the second UE is to transmit the sidelink data transmission to the first UE.
Regarding claim 18, wherein the one or more processors, to receive the indication of the PUCCH resource, are configured to:
receive, from a base station, a downlink control information (DCI) communication that includes a sidelink receive grant for the first UE, wherein the sidelink receive grant includes the indication of the PUCCH resource and an indication that the second UE is to transmit the sidelink data transmission to the first UE.
Regarding claim 25, wherein the one or more processors, to transmit the indication of the PUCCH resource, are configured to:
transmit, to the first UE, a downlink control information (DCI) communication that includes a sidelink receive grant for the first UE.
Regarding claim 26, wherein the sidelink receive grant includes the indication of the PUCCH resource and an indication that the second UE is to transmit the sidelink data transmission to the first UE.
In the same field of endeavor (e.g., communication system) Huang discloses a method for generating device-to-device sidelink Hybrid Automatic Repeat Request acknowledgement (HARQACK) in a wireless communication system that comprises the following features.
Regarding claim 4, wherein receiving the indication of the PUCCH resource comprises:
receiving, from a base station, a downlink control information (DCI) communication that includes a sidelink receive grant for the first UE (the first UE determines an uplink resource based upon a last received DCI or sidelink grant in time domain (e.g., a DCI or sidelink grant most recently received in time domain). FIG. 5 illustrates an exemplary scenario associated with sidelink HARQ-ACK according to some embodiments. The first UE (e.g., a TX UE) receives a first sidelink grant in slot m scheduling sidelink transmission in slot nu-5 and receives a second sidelink grant in slot m+1 scheduling sidelink transmission in slot nu-4; see Huang, paragraph [0563]),
wherein the sidelink receive grant includes the indication of the PUCCH resource (In some examples, the first sidelink grant indicates a first PUCCH resource in slot nu and the second sidelink grant indicates a second PUCCH resource in slot nu. The first UE may generate a sidelink HARQ-ACK codebook (such as indicative of sidelink HARQ-ACK feedback associated with the sidelink transmission in slot nu-5 and/or the sidelink transmission in slot nu-4). The first UE may transmit the sidelink HARQ-ACK codebook on the second PUCCH resource, such as based upon the second PUCCH resource being indicated by the second sidelink grant (e.g., the last received sidelink grant in time domain); see Huang, paragraph [0563]) and an indication that the second UE is to transmit the sidelink data transmission to the first UE (the first UE receives a DCI for scheduling one or more sidelink resources in the sidelink resource pool, wherein the DCI indicates the third slot for transmission (and/or reporting), to the network, of sidelink HARQ-ACK feedback associated with a sidelink data transmission on a sidelink resource of the one or more sidelink resources; see Huang, paragraph [0625]).
Regarding claim 11, wherein transmitting the indication of the PUCCH resource composes:
transmitting, to the first UE, a downlink control information (DCI) communication that includes a sidelink receive grant for the first UE (the first UE determines an uplink resource based upon a last received DCI or sidelink grant in time domain (e.g., a DCI or sidelink grant most recently received in time domain). FIG. 5 illustrates an exemplary scenario associated with sidelink HARQ-ACK according to some embodiments. The first UE (e.g., a TX UE) receives a first sidelink grant in slot m scheduling sidelink transmission in slot nu-5 and receives a second sidelink grant in slot m+1 scheduling sidelink transmission in slot nu-4; see Huang, paragraph [0563]), wherein the sidelink receive grant includes the indication of the PUCCH resource (In some examples, the first sidelink grant indicates a first PUCCH resource in slot nu and the second sidelink grant indicates a second PUCCH resource in slot nu. The first UE may generate a sidelink HARQ-ACK codebook (such as indicative of sidelink HARQ-ACK feedback associated with the sidelink transmission in slot nu-5 and/or the sidelink transmission in slot nu-4). The first UE may transmit the sidelink HARQ-ACK codebook on the second PUCCH resource, such as based upon the second PUCCH resource being indicated by the second sidelink grant (e.g., the last received sidelink grant in time domain); see Huang, paragraph [0563]) and an indication that the second UE is to transmit the sidelink data transmission to the first UE (the first UE receives a DCI for scheduling one or more sidelink resources in the sidelink resource pool, wherein the DCI indicates the third slot for transmission (and/or reporting), to the network, of sidelink HARQ-ACK feedback associated with a sidelink data transmission on a sidelink resource of the one or more sidelink resources; see Huang, paragraph [0625]).
Regarding claim 18, wherein the one or more processors, to receive the indication of the PUCCH resource, are configured to:
receive, from a base station, a downlink control information (DCI) communication that includes a sidelink receive grant for the first UE (the first UE determines an uplink resource based upon a last received DCI or sidelink grant in time domain (e.g., a DCI or sidelink grant most recently received in time domain). FIG. 5 illustrates an exemplary scenario associated with sidelink HARQ-ACK according to some embodiments. The first UE (e.g., a TX UE) receives a first sidelink grant in slot m scheduling sidelink transmission in slot nu-5 and receives a second sidelink grant in slot m+1 scheduling sidelink transmission in slot nu-4; see Huang, paragraph [0563]), wherein the sidelink receive grant includes the indication of the PUCCH resource (In some examples, the first sidelink grant indicates a first PUCCH resource in slot nu and the second sidelink grant indicates a second PUCCH resource in slot nu. The first UE may generate a sidelink HARQ-ACK codebook (such as indicative of sidelink HARQ-ACK feedback associated with the sidelink transmission in slot nu-5 and/or the sidelink transmission in slot nu-4). The first UE may transmit the sidelink HARQ-ACK codebook on the second PUCCH resource, such as based upon the second PUCCH resource being indicated by the second sidelink grant (e.g., the last received sidelink grant in time domain); see Huang, paragraph [0563]) and an indication that the second UE is to transmit the sidelink data transmission to the first UE (the first UE receives a DCI for scheduling one or more sidelink resources in the sidelink resource pool, wherein the DCI indicates the third slot for transmission (and/or reporting), to the network, of sidelink HARQ-ACK feedback associated with a sidelink data transmission on a sidelink resource of the one or more sidelink resources; see Huang, paragraph [0625]).
Regarding claim 25, wherein the one or more processors, to transmit the indication of the PUCCH resource, are configured to:
transmit, to the first UE, a downlink control information (DCI) communication that includes a sidelink receive grant for the first UE (the first UE determines an uplink resource based upon a last received DCI or sidelink grant in time domain (e.g., a DCI or sidelink grant most recently received in time domain). FIG. 5 illustrates an exemplary scenario associated with sidelink HARQ-ACK according to some embodiments. The first UE (e.g., a TX UE) receives a first sidelink grant in slot m scheduling sidelink transmission in slot nu-5 and receives a second sidelink grant in slot m+1 scheduling sidelink transmission in slot nu-4; see Huang, paragraph [0563]).
Regarding claim 26, wherein the sidelink receive grant includes the indication of the PUCCH resource (In some examples, the first sidelink grant indicates a first PUCCH resource in slot nu and the second sidelink grant indicates a second PUCCH resource in slot nu. The first UE may generate a sidelink HARQ-ACK codebook (such as indicative of sidelink HARQ-ACK feedback associated with the sidelink transmission in slot nu-5 and/or the sidelink transmission in slot nu-4). The first UE may transmit the sidelink HARQ-ACK codebook on the second PUCCH resource, such as based upon the second PUCCH resource being indicated by the second sidelink grant (e.g., the last received sidelink grant in time domain); see Huang, paragraph [0563]) and an indication that the second UE is to transmit the sidelink data transmission to the first UE (the first UE receives a DCI for scheduling one or more sidelink resources in the sidelink resource pool, wherein the DCI indicates the third slot for transmission (and/or reporting), to the network, of sidelink HARQ-ACK feedback associated with a sidelink data transmission on a sidelink resource of the one or more sidelink resources; see Huang, paragraph [0625]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Huang regarding generating device-to-device sidelink Hybrid Automatic Repeat Request acknowledgement (HARQACK) in a wireless communication system into the method related to transmitting HARQ feedback information for sidelink transmission of Park. The motivation to do so is to efficiently provide IP data packet communication to users of mobile communication devices with voice over IP, multimedia, multicast and on-demand communication services (see Huang, abstract and paragraph [0003]).

Claim(s) 5, 12, 19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, US 2020/0313805 A1 (Park hereinafter), in view of Huang et al., US 2021/0168762 A1 (Huang hereinafter), as applied to the claims above and further in view of Yi et al., US 2021/0105126 A1 (Yi hereinafter).
Here is how the references teach the claims.
Regarding claims 5, 12, 19 and 27, Park and Huang discloses the method of claim 4, the method of claim 11, the UE of claim 18 and the base station of claim 25. Park and Huang do not explicitly disclose the following features.
Regarding claim 5, wherein the DCI communication is a DCI format 3_0 communication.
Regarding claim 12, wherein the DCI communication is a DCI format 3_0 communication.
Regarding claim 19, wherein the DCI communication is a DCI format 3_0 communication.
Regarding claim 27, wherein the DCI communication is a DCI format 3_0 communication.
In the same field of endeavor (e.g., communication system) Yi discloses a method for wireless devices to communicate with each other via sidelink communication that comprises the following features.
Regarding claim 5, wherein the DCI communication is a DCI format 3_0 communication (In the example, a wireless device may monitor DCI format 3 (DCI 3) for a sidelink DCI; see Yi, paragraph [0260]).
Regarding claim 12, wherein the DCI communication is a DCI format 3_0 communication (In the example, a wireless device may monitor DCI format 3 (DCI 3) for a sidelink DCI; see Yi, paragraph [0260]).
Regarding claim 19, wherein the DCI communication is a DCI format 3_0 communication (In the example, a wireless device may monitor DCI format 3 (DCI 3) for a sidelink DCI; see Yi, paragraph [0260]).
Regarding claim 27, wherein the DCI communication is a DCI format 3_0 communication (In the example, a wireless device may monitor DCI format 3 (DCI 3) for a sidelink DCI; see Yi, paragraph [0260]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Yi regarding wireless devices to communicate with each other via sidelink communication into the method related to transmitting HARQ feedback information for sidelink transmission of Park and Huang. The motivation to do so is to enable efficient scheduling of resources for acknowledgment feedbacks and reduce probability of collisions between different acknowledgment feedbacks. (see Yi, abstract and paragraph [0004]).

Claim(s) 6-7, 9, 13-14, 20-21, 23 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, US 2020/0313805 A1 (Park hereinafter), as applied to the claims above and further in view of Yi et al., US 2021/0105126 A1 (Yi hereinafter).
Here is how the references teach the claims.
Regarding claims 6-7, 9, 13-14, 20-21, 23 and 28-30, Park discloses the method of claim 1, the method of claim 10, the UE of claim 15 and the base station of claim 24. Park does not explicitly disclose the following features.
Regarding claim 6, wherein receiving the indication of the PUCCH resource comprises:
receiving, from a base station, a downlink communication that includes the indication of the PUCCH resource,
wherein the downlink communication is a radio resource control (RRC) communication or a medium access control control element (MAC-CE) communication.
Regarding claim 7, wherein receiving the indication of the PUCCH resource comprises:
receiving, from the second UE, a sidelink control information (SCI) communication, associated with the sidelink data transmission, that includes the indication of the PUCCH resource.
Regarding claim 9, wherein transmitting the HARQ feedback on the PUCCH resource comprises:
transmitting the HARQ feedback on the PUCCH resource to a first base station associated with the first UE, wherein the HARQ feedback is for a second base station associated with the second UE, and
wherein the first base station and the second base station are different base stations.
Regarding claim 13, wherein transmitting the indication of the PUCCH resource comprises:
transmitting, to the first UE, the downlink communication that includes the indication of the PUCCH resource, wherein the downlink communication is a radio resource control (RRC) communication or a medium access control control element (MAC-CE) communication.
Regarding claim 14, wherein transmitting the indication of the PUCCH resource comprises:
transmitting, to the second UE, a downlink control information (DCI) communication that includes a sidelink transmit grant, associated with the sidelink data transmission, for the second UE, wherein the sidelink transmit grant includes the indication of the PUCCH resource.
Regarding claim 20, wherein the one or more processors, to receive the indication of the PUCCH resource, are configured to:
receive, from a base station, a downlink communication that includes the indication of the PUCCH resource,
wherein the downlink communication is a radio resource control (RRC) communication or a medium access control control element (MAC-CE) communication.
Regarding claim 21, wherein the one or more processors, to receive the indication of the PUCCH resource, are configured to:
receive, from the second UE, a sidelink control information (SCI) communication, associated with the sidelink data transmission, that includes the indication of the PUCCH resource.
Regarding claim 23, wherein the one or more processors, to transmit the HARQ feedback on the PUCCH resource, are configured to:
transmit the HARQ feedback on the PUCCH resource to a first base station associated with the first UE, wherein the HARQ feedback is for a second base station associated with the second UE, and
wherein the first base station and the second base station are different base stations.
Regarding claim 28, wherein the one or more processors, to transmit the indication of the PUCCH resource, are configured to: 
transmit, to the first UE, the downlink communication that includes the indication of the PUCCH resource, wherein the downlink communication is a radio resource control (RRC) communication or a medium access control control element (MAC-CE) communication.
Regarding claim 29, wherein the one or more processors, to transmit the indication of the PUCCH resource, are configured to:
transmit, to the second UE, a downlink control information (DCI) communication that includes a sidelink transmit grant, associated with the sidelink data transmission, for the second UE.
Regarding claim 30, wherein the sidelink transmit grant includes the indication of the PUCCH resource.
In the same field of endeavor (e.g., communication system) Yi discloses a method for wireless devices to communicate with each other via sidelink communication that comprises the following features.
Regarding claim 6, wherein receiving the indication of the PUCCH resource comprises:
receiving, from a base station, a downlink communication that includes the indication of the PUCCH resource (The base station may transmit configuration parameters to the UE for a plurality of PUCCH resource sets using, for example, an RRC message. The plurality of PUCCH resource sets (e.g., up to four sets) may be configured on an uplink BWP of a cell. A PUCCH resource set may be configured with a PUCCH resource set index, a plurality of PUCCH resources with a PUCCH resource being identified by a PUCCH resource identifier (e.g., pucch-Resourceid); see Yi, paragraph [0207]),
wherein the downlink communication is a radio resource control (RRC) communication or a medium access control control element (MAC-CE) communication (wireless device may receive from a base station one or more messages (e.g. RRC messages) comprising configuration parameters of a plurality of cells ( e.g. primary cell, secondary cell). The wireless device may communicate with at least one base station ( e.g. two or more base stations in dual-connectivity) via the plurality of cells. The one or more messages (e.g. as a part of the configuration parameters) may comprise parameters of physical, MAC, RLC, PCDP, SDAP, RRC layers for configuring the wireless device; see Yi, paragraph [0222]).
Regarding claim 7, wherein receiving the indication of the PUCCH resource comprises:
receiving, from the second UE, a sidelink control information (SCI) communication, associated with the sidelink data transmission (Sidelink communications may be configured using physical channels, for example, a physical sidelink broadcast channel (PSBCH), a physical sidelink feedback channel (PSFCH), a physical sidelink discovery channel (PSDCH), a physical sidelink control channel (PSCCH), and/or a physical sidelink shared channel (PSSCH) … PSCCH may be used by a first wireless device to send sidelink control information (SCI) to a second wireless device. PSCCH may be similar in some respects to PDCCH and/or PUCCH; see Yi, paragraph [0227]), that includes the indication of the PUCCH resource (The downlink control signaling may comprise at least one of: a downlink scheduling assignment; an uplink scheduling grant indicating uplink radio resources and/or a transport format; see Yi, paragraph [0177]).
Regarding claim 9, wherein transmitting the HARQ feedback on the PUCCH resource comprises:
transmitting the HARQ feedback on the PUCCH resource to a first base station associated with the first UE (The first wireless device 2208-1 may receive first DCI ( e.g., the SL DCI 2220) indicating a PUCCH transmission (e.g., UCIs for sidelink, such as an SL HARQ-ACK 2240) via a PUCCH (e.g., at or after time m). The first wireless device 2208-1 may receive second DCI 2228 (e.g., an uplink grant) indicating a PUSCH transmission 2236 (e.g., at or after time m) via a PUSCH. The first wireless device 2208-1 may send/transmit the PUSCH transmission 2236 and the PUCCH transmission (e.g., an SL HARQACK 2240) simultaneously (e.g., at or after time m). The PUSCH transmission 2236 may be sent/transmitted via a second cell (cell 1). The PUCCH transmission (e.g., the SL HARQ-ACK 2240) may be sent/transmitted via a first cell (cell 0); see Yi, paragraph [0270]), wherein the HARQ feedback is for a second base station associated with the second UE (A wireless device may perform UCI piggybacking on a PUSCH, for exan1ple, regardless of a purpose of UCI. The wireless device may perform UCI piggybacking for UCIs corresponding to downlink/uplink operations only, sidelink operations only, and/or both downlink/uplink and sidelink operations. The wireless device may support simultaneous transmission of a first PUCCH transmission via a first cell and a second PUSCH transmission via a second cell; see Yi, paragraph [0271]), and
wherein the first base station and the second base station are different base stations (The first PUCCH transmission may comprise UCI for sidelink operation. The first cell and the second cell may be different. The wireless device may support the simultaneous transmission, via a plurality of cells, of the first PUCCH transmission (e.g., comprising SL UCIs) and the second PUSCH; see Yi, paragraph [0271]).
Regarding claim 13, wherein transmitting the indication of the PUCCH resource comprises:
transmitting, to the first UE, the downlink communication that includes the indication of the PUCCH resource (The base station may transmit configuration parameters to the UE for a plurality of PUCCH resource sets using, for example, an RRC message. The plurality of PUCCH resource sets (e.g., up to four sets) may be configured on an uplink BWP of a cell. A PUCCH resource set may be configured with a PUCCH resource set index, a plurality of PUCCH resources with a PUCCH resource being identified by a PUCCH resource identifier (e.g., pucch-Resourceid); see Yi, paragraph [0207]), wherein the downlink communication is a radio resource control (RRC) communication or a medium access control control element (MAC-CE) communication (wireless device may receive from a base station one or more messages (e.g. RRC messages) comprising configuration parameters of a plurality of cells ( e.g. primary cell, secondary cell). The wireless device may communicate with at least one base station ( e.g. two or more base stations in dual-connectivity) via the plurality of cells. The one or more messages (e.g. as a part of the configuration parameters) may comprise parameters of physical, MAC, RLC, PCDP, SDAP, RRC layers for configuring the wireless device; see Yi, paragraph [0222]).
Regarding claim 14, wherein transmitting the indication of the PUCCH resource comprises:
transmitting, to the second UE, a downlink control information (DCI) communication that includes a sidelink transmit grant, associated with the sidelink data transmission, for the second UE (the wireless device may receive DCI(s) comprising resource assignments. The wireless device may receive a first DCI comprising a resource assignment for a downlink transmission. The wireless device may receive a second SL DCI comprising resource assignment for a sidelink transmission; see Yi, paragraph [0336]. Also see paragraph [0337], “the wireless device may generate and send SL HARQ-ACK feedback via the second PUCCH cell (e.g., via the second PUCCH), for example, if the wireless device determines that the DCI ( e.g., SL DCI) has scheduled resources for sidelink transmissions (e.g., via one or more PSSCHs). At step 3316, the wireless device may generate and send a HARQ-ACK feedback for downlink via the first PUCCH cell (e.g., via the first PUCCH), for example, if the wireless device determines that the DCI has scheduled resources for downlink transmissions (e.g., via one or more PDSCHs)”), wherein the sidelink transmit grant includes the indication of the PUCCH resource (The downlink control signaling may comprise at least one of: a downlink scheduling assignment; an uplink scheduling grant indicating uplink radio resources and/or a transport format; see Yi, paragraph [0177]).
Regarding claim 20, wherein the one or more processors, to receive the indication of the PUCCH resource, are configured to:
receive, from a base station, a downlink communication that includes the indication of the PUCCH resource (The base station may transmit configuration parameters to the UE for a plurality of PUCCH resource sets using, for example, an RRC message. The plurality of PUCCH resource sets (e.g., up to four sets) may be configured on an uplink BWP of a cell. A PUCCH resource set may be configured with a PUCCH resource set index, a plurality of PUCCH resources with a PUCCH resource being identified by a PUCCH resource identifier (e.g., pucch-Resourceid); see Yi, paragraph [0207]),
wherein the downlink communication is a radio resource control (RRC) communication or a medium access control control element (MAC-CE) communication (wireless device may receive from a base station one or more messages (e.g. RRC messages) comprising configuration parameters of a plurality of cells ( e.g. primary cell, secondary cell). The wireless device may communicate with at least one base station ( e.g. two or more base stations in dual-connectivity) via the plurality of cells. The one or more messages (e.g. as a part of the configuration parameters) may comprise parameters of physical, MAC, RLC, PCDP, SDAP, RRC layers for configuring the wireless device; see Yi, paragraph [0222]).
Regarding claim 21, wherein the one or more processors, to receive the indication of the PUCCH resource, are configured to:
receive, from the second UE, a sidelink control information (SCI) communication (Sidelink communications may be configured using physical channels, for example, a physical sidelink broadcast channel (PSBCH), a physical sidelink feedback channel (PSFCH), a physical sidelink discovery channel (PSDCH), a physical sidelink control channel (PSCCH), and/or a physical sidelink shared channel (PSSCH) … PSCCH may be used by a first wireless device to send sidelink control information (SCI) to a second wireless device. PSCCH may be similar in some respects to PDCCH and/or PUCCH; see Yi, paragraph [0227]), associated with the sidelink data transmission, that includes the indication of the PUCCH resource (The downlink control signaling may comprise at least one of: a downlink scheduling assignment; an uplink scheduling grant indicating uplink radio resources and/or a transport format; see Yi, paragraph [0177]).
Regarding claim 23, wherein the one or more processors, to transmit the HARQ feedback on the PUCCH resource, are configured to:
transmit the HARQ feedback on the PUCCH resource to a first base station associated with the first UE (The first wireless device 2208-1 may receive first DCI ( e.g., the SL DCI 2220) indicating a PUCCH transmission (e.g., UCIs for sidelink, such as an SL HARQ-ACK 2240) via a PUCCH (e.g., at or after time m). The first wireless device 2208-1 may receive second DCI 2228 (e.g., an uplink grant) indicating a PUSCH transmission 2236 (e.g., at or after time m) via a PUSCH. The first wireless device 2208-1 may send/transmit the PUSCH transmission 2236 and the PUCCH transmission (e.g., an SL HARQACK 2240) simultaneously (e.g., at or after time m). The PUSCH transmission 2236 may be sent/transmitted via a second cell (cell 1). The PUCCH transmission (e.g., the SL HARQ-ACK 2240) may be sent/transmitted via a first cell (cell 0); see Yi, paragraph [0270]),
wherein the HARQ feedback is for a second base station associated with the second UE (A wireless device may perform UCI piggybacking on a PUSCH, for exan1ple, regardless of a purpose of UCI. The wireless device may perform UCI piggybacking for UCIs corresponding to downlink/uplink operations only, sidelink operations only, and/or both downlink/uplink and sidelink operations. The wireless device may support simultaneous transmission of a first PUCCH transmission via a first cell and a second PUSCH transmission via a second cell; see Yi, paragraph [0271]), and
wherein the first base station and the second base station are different base stations (The first PUCCH transmission may comprise UCI for sidelink operation. The first cell and the second cell may be different. The wireless device may support the simultaneous transmission, via a plurality of cells, of the first PUCCH transmission (e.g., comprising SL UCis) and the second PUSCH; see Yi, paragraph [0271]).
Regarding claim 28, wherein the one or more processors, to transmit the indication of the PUCCH resource, are configured to: 
transmit, to the first UE, the downlink communication that includes the indication of the PUCCH resource (The base station may transmit configuration parameters to the UE for a plurality of PUCCH resource sets using, for example, an RRC message. The plurality of PUCCH resource sets (e.g., up to four sets) may be configured on an uplink BWP of a cell. A PUCCH resource set may be configured with a PUCCH resource set index, a plurality of PUCCH resources with a PUCCH resource being identified by a PUCCH resource identifier (e.g., pucch-Resourceid); see Yi, paragraph [0207]),
wherein the downlink communication is a radio resource control (RRC) communication or a medium access control control element (MAC-CE) communication (wireless device may receive from a base station one or more messages (e.g. RRC messages) comprising configuration parameters of a plurality of cells ( e.g. primary cell, secondary cell). The wireless device may communicate with at least one base station ( e.g. two or more base stations in dual-connectivity) via the plurality of cells. The one or more messages (e.g. as a part of the configuration parameters) may comprise parameters of physical, MAC, RLC, PCDP, SDAP, RRC layers for configuring the wireless device; see Yi, paragraph [0222]).
Regarding claim 29, wherein the one or more processors, to transmit the indication of the PUCCH resource, are configured to:
transmit, to the second UE, a downlink control information (DCI) communication that includes a sidelink transmit grant, associated with the sidelink data transmission, for the second UE (the wireless device may receive DCI(s) comprising resource assignments. The wireless device may receive a first DCI comprising a resource assignment for a downlink transmission. The wireless device may receive a second SL DCI comprising resource assignment for a sidelink transmission; see Yi, paragraph [0336]. Also see paragraph [0337], “the wireless device may generate and send SL HARQ-ACK feedback via the second PUCCH cell (e.g., via the second PUCCH), for example, if the wireless device determines that the DCI ( e.g., SL DCI) has scheduled resources for sidelink transmissions (e.g., via one or more PSSCHs). At step 3316, the wireless device may generate and send a HARQ-ACK feedback for downlink via the first PUCCH cell (e.g., via the first PUCCH), for example, if the wireless device determines that the DCI has scheduled resources for downlink transmissions (e.g., via one or more PDSCHs)”).
Regarding claim 30, wherein the sidelink transmit grant includes the indication of the PUCCH resource (The downlink control signaling may comprise at least one of: a downlink scheduling assignment; an uplink scheduling grant indicating uplink radio resources and/or a transport format; see Yi, paragraph [0177]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Yi regarding wireless devices to communicate with each other via sidelink communication into the method related to transmitting HARQ feedback information for sidelink transmission of Park. The motivation to do so is to enable efficient scheduling of resources for acknowledgment feedbacks and reduce probability of collisions between different acknowledgment feedbacks. (see Yi, abstract and paragraph [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 10/08/2022